

116 HR 8862 IH: Pregnancy Assistance Act of 2020
U.S. House of Representatives
2020-12-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8862IN THE HOUSE OF REPRESENTATIVESDecember 3, 2020Ms. Spanberger (for herself and Mr. Cole) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo reauthorize the Pregnancy Assistance Fund.1.Short titleThis Act may be cited as the Pregnancy Assistance Act of 2020.2.Pregnancy Assistance FundSection 10214 of the Patient Protection and Affordable Care Act (42 U.S.C. 18204) is amended by striking 2010 through 2019 and inserting 2021 through 2025.